Opinion filed December 17, 2009




                                               In The


   Eleventh Court of Appeals
                                            ___________

                                      No. 11-09-00254-CR
                                          __________

                      OLAN FLOYD BOATWRIGHT, Appellant

                                                  V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 142nd District Court

                                      Midland County, Texas

                                 Trial Court Cause No. CR32240


                             MEMORANDUM OPINION
       This is an appeal from a judgment adjudicating guilt. We dismiss.
       Olan Floyd Boatwright originally entered a plea of guilty to the offense of aggravated assault
with a deadly weapon. Pursuant to the plea bargain agreement, the adjudication of his guilt was
deferred, and he was placed on community supervision for ten years. At the hearing on the State’s
motion to adjudicate, appellant entered pleas of true to the allegations that he violated the terms and
conditions of his community supervision. The trial court found that the allegations were true,
revoked his community supervision, adjudicated his guilt, and imposed a sentence of confinement
for eight years.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
        The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM


December 17, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2